Citation Nr: 1623867	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  04-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael R. Moebes, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to September 1966.  He also had a period of active reserve service in 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded in August 2005 and August 2009 for additional development and has now been returned to the Board for further appellative review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for service connection for additional development action.  

In the August 2009 remand, the Board noted that the United States Court of Appeals for Veterans Claims (Court) had held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (it is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or the evidence of record).  

In this case, review of the record reflects that the Veteran has been diagnosed with numerous psychiatric disorders, to include PTSD, dysthymic disorder, depression, anxiety, and personality disorders including schizoid, avoidant, passive aggressive, and borderline.  It was noted by a VA examiner in 2005 that the Veteran's schizoid personality preceded service.  

As part of the 2009 Board remand development requests, additional development was to be accomplished in an attempt to verify the Veteran's PTSD stressors.  Moreover, the Veteran was to be scheduled for a VA examination in order to ascertain the nature, extent, and etiology of all psychiatric disorders.  The examiner was to discuss all appropriate diagnoses for psychiatric disorders, to include not only PTSD (if stressors were verified), but also other mental diagnoses.  It is noted that the resulting VA examination conducted in September 2014 was found to be inaccurate by the RO in that incorrect information was considered by the examiner.  

Current review by the Board reflects that attempts to obtain stressor information as requested in the 2015 remand were accomplished (without success).  However, a VA examination addressing the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD, requires additional development.  This is true because no VA examiner has accurately reviewed the record and/or the Veteran and ascertained the nature, extent, and etiology of psychiatric disorders, other than PTSD.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the claim must be remanded for compliance with the 2009 Board remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the RO should schedule the Veteran for a VA mental disorder examination to be conducted by an appropriate specialist, in order to ascertain the nature, extent, and etiology of psychiatric disorders, other than claimed PTSD.  The claims file must be made available to and reviewed by the examiner in connection with the examination, and the examiner should so indicate in the resulting report.  All special studies or tests deemed necessary by the examiner are to be accomplished.  

For any diagnosed psychiatric disorder other than PTSD noted in the record, to include dysthymic disorder, depression, anxiety, and personality disorders including schizoid, avoidant, passive aggressive, and borderline, is the disorder more likely (greater than 50% probability), less likely (less than 50% probability), or as likely as not (50 percent probability) of service onset or otherwise related to the Veteran's military service?  Moreover, if it is determined that a psychiatric disorder pre-existed the Veteran's active service, the examiner must determine if there is clear and unmistakable (obvious or manifest) evidence demonstrating the disorder existed prior to service and was not aggravated (permanently increased in severity beyond the natural progress of the disorder) by service.

If the etiology of a diagnosed disorder is attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If the requested medical opinion(s) cannot be given, the examiner should state the reason why.  

3.  After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

